 



Exhibit 10.6
The following provides a description of recent amendments to compensation
arrangements for our non-employee directors:
(i) The Company’s Board of Directors has implemented a program pursuant to which
outside members of the Board receive on the date of each annual meeting of
stockholders, commencing with the 2007 annual meeting, an equity award
consisting of restricted stock units for a number of shares of the Company’s
Common Stock having a value equal to $50,000 ($75,000 in the case of the
Chairman of the Board of Directors — see (ii) below ), vesting generally on the
date prior to the subsequent year’s annual meeting of stockholders and payable
on the third anniversary of the date of grant. Under this program, on May 23,
2007, each outside member of the Board of Directors (excluding William J. Flynn
and, for 2007, Jeffrey H. Erickson) received an award of 857 restricted stock
units (exchangeable for an equivalent number of common shares), except for
Eugene I. Davis, Chairman of the Board, who received 1,286 units.
(ii) In light of the anticipated increased responsibilities resulting from the
assumption of the position of Chairman of the Board of Polar Air Cargo
Worldwide, Inc. (“PACW”), a 51 percent owned subsidiary of the Company, the
Company’s Board of Directors has approved additional compensation payable by the
Company to Eugene I. Davis, Chairman of the Company’s Board of Directors,
consisting of (a) an additional cash retainer equal to $50,000, commencing on
June 28, 2007 and to be paid quarterly, and (b) meeting fees payable beginning
on June 28, 2007 in respect of meetings of the PACW Board of Directors
consistent with meeting fees paid to the Company’s directors in respect of
Company Board and Committee meetings. For information regarding the amount of
meeting fees payable to outside members of the Company’s Board of Directors for
attendance at Board and Committee meetings, see “Compensation of Outside
Directors – Meeting Fees” in the Company’s annual meeting proxy statement, dated
April 16, 2007. In addition, based upon the degree of (x) the interaction of the
Chairman with the Company’s executives and (y) his involvement with the
Company’s business and affairs, among other things, the Board of Directors
granted Mr. Davis an incremental equity award equal to $25,000, paid in the same
form and at the same time as the $50,000 equity award payable to outside
directors as described in paragraph (i) above.

 